La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
La parte peticionaria, compuesta por el Sr. Luis A. Ló-pez del Castillo y aproximadamente otros doscientos dieci-*632séis demandantes, nos solicita que revoquemos la decisión del foro apelativo de negarse a expedir el auto de certiorari para revisar una resolución del Tribunal de Primera Ins-tancia, que no autorizó que este litigio se tramitase como un caso civil de litigación compleja. Esta controversia nos ofrece la oportunidad de interpretar por primera vez las Reglas para Casos Civiles de Litigación Compleja (Reglas de Litigación Compleja), 4 L.P.R.A. Ap. XXVII, que adopta-mos hace cinco años. Luego de estudiar con detenimiento el expediente, decidimos expedir el auto de certiorari y re-vocar la resolución recurrida.
I
El 23 de julio de 1999, los peticionarios presentaron una demanda contra Baxter Health Care Corporation of Puerto Rico, Inc. (Baxter), por sí y en representación de otros em-pleados y ex empleados del patrono demandado.(1) La de-manda fue presentada como pleito representativo, bajo las disposiciones del Art. 13 de la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sec. 282). Todos los demandantes fue-ron empleados de la planta farmacéutica de esta compañía ubicada en Carolina. Presentaron varias reclamaciones, a saber: el pago del periodo de alimentos trabajado por ellos, tanto durante el turno regular como en la jornada extraor-dinaria; el pago doble, en lugar de sencillo, del segundo periodo de tomar alimentos; compensación por vacaciones fraccionadas en cuanto a su disfrute y pago, en contraven-ción al derecho aplicable; el pago triple, en lugar de doble, del tiempo trabajado durante el séptimo día de descanso y el pago por el tiempo que utilizaron antes y después de los turnos de trabajo para ponerse y quitarse la indumentaria necesaria para el empleo.
*633El 11 de julio de 2003, los peticionarios solicitaron a la Jueza Administradora de la región judicial de Carolina que ordenara la tramitación del caso, bajo las Reglas de Litiga-ción Compleja. Celebrada la vista requerida por dichas re-glas, el tribunal denegó la solicitud mediante Resolución de 26 de septiembre de 2003. Entendió, primeramente, que en el caso se invocaban “en esencia cuatro (4) causas de acción por aproximadamente doscientos diecisiete (217) de-mandantes, los cuales, según se alega, están en igualdad de circunstancias”. Resolución de 26 de septiembre de 2003, pág. 3. Estas causas de acción, según explicó el tribunal, eran:
í. reclamación por nulidad de reducción de periodo de tomar alimentos;
2. fraccionamiento ilegal de vacaciones;
3. reclamación de pago a tiempo triple por trabajo realizado durante el séptimo día consecutivo de trabajo; y
4. reclamación por alegada falta de considerar diferencial por turno de trabajo en el cómputo de pago de horas extras. íd.
El tribunal concluyó que las primeras tres causas de acción no presentaban un grado de complejidad mayor a las controversias que los tribunales resuelven a diario. Respecto a la cuarta causa de acción, el tribunal determinó que se trata de un cómputo de fácil verificación, que aun-que “tedioso por la gran cantidad de demandantes, no com-prende complejidad alguna”. Resolución de 26 de septiem-bre de 2003, pág. 6. Además, añadió que:
Al examinar los demás criterios reglamentarios, este Tribunal está convencido de que —a parte [sic] del gran número de demandantes— no se cumple con ninguno de los criterios an-teriormente citados. Ese criterio, por si [sic] solo, no es ni puede ser determinante. Tampoco convierte el caso en uno de litigación compleja. Ciertamente si cada demandante estu-viera representado por un abogado distinto, el Tribunal esta-ría inclinado a acceder con la petición de modo que se pudiera crear un comité timón de abogados de los demandantes para simplificar así los trámites con el Tribunal. En el presente caso, sin embargo, se trata de muchos demandantes con idén-*634ticas alegaciones y todos representados por un (1) solo abogado. Bajo estas circunstancias no puede considerarse que por esta única razón proceda certificarse el caso como un [sic] complejo. Id., págs. 6-7.
Por lo tanto, resolvió que no había necesidad de certifi-car el caso como uno de litigación compleja.
Inconformes con esa decisión, los peticionarios solicita-ron al Tribunal de Circuito de Apelaciones que expidiera un auto de certiorari para revocarla, a lo cual ese foro no accedió. En una escueta resolución de 29 de diciembre de 2003, acogió los fundamentos de la decisión recurrida y determinó que el tribunal de instancia no había abusado de su discreción al resolver que este caso no cualificaba para el trámite dispuesto en las Reglas de Litigación Compleja.
El 19 de febrero de 2004, los peticionarios acudieron ante nosotros mediante una solicitud de certiorari. Señala-ron, como único error, el que no se hubiera designado el caso como una litigación compleja. Alegan que el foro de instancia debió haber considerado, entre otros elementos, el número de demandantes involucrados, las numerosas reclamaciones y defensas presentadas y la necesidad de un descubrimiento amplio y complejo que requiere ser debida-mente delimitado y restringido para no causar gastos innecesarios. Añaden que la naturaleza compleja de este caso resulta evidente al confrontar las alegaciones de las partes con las deliberaciones de la Conferencia Judicial de mayo de 1988 y la Resolución de 3 de mayo de 1989, en las que adoptamos por primera vez unas Guías para Dirigir la Fase de Descubrimiento de Prueba en Casos Complejos (Guías). Véase Apéndice, Exhibit C, pág. 193 et seq.
El 16 de marzo de 2004 ordenamos a la parte recurrida mostrar causa por la cual no debíamos conceder el remedio solicitado. En su escrito en cumplimiento de dicha orden, Baxter expuso, en síntesis, que el gran número de los de-mandantes, por sí solo, no es suficiente para que el caso se convierta en complejo y que el verdadero propósito de los *635peticionarios es que se le asigne un comisionado especial para realizar tareas que le corresponden exclusivamente a ellos como demandantes, consistentes éstas en determinar si tienen o no mérito sus reclamaciones; de tener mérito, cuánto se les adeuda. Baxter también aduce que no hay motivos para revocar la determinación recurrida, ya que el foro de instancia estuvo en mejor posición para dilucidar la controversia y no actuó de manera arbitraria, no abusó de su discreción ni su determinación causó perjuicio a otras partes.(2)
I — I HH
En Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838 (1986), abordamos el fenómeno del procedimiento especial que exi-gen los casos complejos. Expresamos entonces que estos casos constituyen un reto al sistema judicial, particular-mente al ordenamiento procesal moderno. Id., pág. 847. Para aquel tiempo no había un cuerpo de normas procesa-les específicas para estos casos, por lo cual alentamos a jueces y abogados a utilizar “de forma decidida e imagina-tiva ... los mecanismos judiciales existentes”. íd. Además, concluimos que la forma en la que tradicionalmente se re-suelven las disputas en los tribunales resulta inadecuada para los casos de litigación compleja, los cuales describi-mos entonces como aquellos que se caracterizan por tener múltiples partes y controversias de hecho o de derecho complejas y técnicas. Id.
Decidimos entonces aprobar las Guías, para el uso discrecional de los jueces del foro de instancia. Estas guías *636fueron consideradas inicialmente durante la Conferencia Judicial de marzo de 1988. Ese mismo mes nombramos un comité especial para preparar un proyecto de reglas proce-sales para casos complejos, a la vez que encomendamos al Secretariado de la Conferencia Judicial estudiar el asunto y presentar sus recomendaciones. Finalmente, el 30 de ju-nio de 1999, adoptamos las Reglas de Litigación Compleja, en virtud de nuestro poder inherente para establecer aque-llos procedimientos judiciales que sean necesarios para fa-cilitar la administración de la justicia. In re R. Casos Civ. Litig. Compleja, 148 D.P.R. 932 (1999); 4 L.P.R.A. Ap. XXVII, R. 1. Estas reglas comenzaron a regir inmediatamente y sirven como normas supletorias a las Reglas de Procedi-miento Civil. Su propósito es establecer el trámite admi-nistrativo de todo procedimiento de carácter civil que sea declarado como un caso de litigación compleja. Id.
Las reglas definen un caso civil de litigación compleja como aquel
... cuyas circunstancias requieran un manejo judicial espe-cializado que sea declarado como tal, según lo establecido en las Reglas 4 y 5, con el objetivo de evitarle cargas innecesarias a los litigantes o al tribunal y permitir una administración judicial eficiente del trámite procesal. 4 L.P.R.A. Ap. XXVII, R. 3(b).
En específico, la Regla 5 dispone:
La Jueza Administradora o el Juez Administrador de la Re-gión Judicial a quien se le haya referido una solicitud o moción bajo la Regla 4 determinará si un caso civil es de litigación compleja luego de citar a las partes a una vista, de ponderar los méritos del caso de acuerdo con las alegaciones y a la luz de la totalidad de las circunstancias particulares del caso. Además, tomará en consideración uno o más de los criterios que se exponen a continuación:
(a) Multiplicidad de partes
(b) Multiplicidad de alegaciones o defensas.
(c) Multiplicidad de testigos disponibles para el juicio.
(d) Volumen extenso de evidencia.
(e) Necesidad de peritaje.
*637(f) Presencia de intricadas controversias de hechos o de de-recho que exigen prueba documental y testifical abundante o inusual.
(g) Naturaleza compleja del remedio o de los remedios reclamados.
(h) Complejidad en la etapa apelativa.
(i) Casos certificados por el Tribunal de Primera Instancia como pleitos de clase.
(j) Tipo de caso: casos de responsabilidad civil por produc-tos defectuosos (product liability).
(k) Intensidad de la actividad en la etapa preliminar al juicio.
(l) Controversias de carácter novel.
(m) Casos de responsabilidad civil como consecuencia de desastres naturales, eventos atmosféricos, catastróficos o de-sastres provocados.
(n) Cualquier otro factor que fomente la necesidad de una administración o manejo judicial temprano y organizado para evitar retrasos y cargas innecesarias a las partes y al sistema judicial. 4 L.P.R.A. Ap. XXVII, R. 5.
Como norma general, la solicitud para que un caso presentado ante el Tribunal de Primera Instancia sea declarado caso complejo y, por lo tanto, sujeto a las Reglas de Litigación Compleja, tiene que someterse antes de que concluya el descubrimiento de prueba. 4 L.P.R.A. Ap. XXVII, R. 4(C). Adviértase que un juez también puede solicitar, motu proprio, que se inicie este procedimiento. Una vez presentada la solicitud, la Jueza Administradora o el Juez Administrador tendrá un término de cumplimiento estricto de treinta días para hacer la determinación final. 4 L.P.R.A. Ap. XXVII, R. 6.
Cuando se trate de varios casos en distintas regiones judiciales, los respectivos Jueces Administradores y Juezas Administradoras someterán las solicitudes a la Jueza Presidenta o al Juez Presidente del Tribunal Supremo, quien designará a uno de los Jueces Administradores o Juezas Admnistradoras para que haga la determinación. De ser ésta en la afirmativa, la Jueza Presidenta o el Juez Presidente designará al magistrado o magistrada del Tribunal de Primera Instancia que atenderá el *638caso. 4 L.P.R.A. Ap. XXVII, R. 4(B). El juez o la jueza de primera instancia tendrá a su cargo la supervisión del pro-cedimiento y la resolución del caso. Id. Durante cualquier etapa de los procedimientos, podrá referir el caso complejo o parte de sus controversias a algún interventor neutral o a un comisionado especial. 4 L.P.R.A. Ap. XXVII, R. 7.(3)
H-I H-f f — I
En las Guías se analizaron los criterios desarrollados en la jurisdicción federal para definir un caso complejo. Se subrayó, primeramente, la dificultad de elaborar una defi-nición categórica, a pesar de que, a la fecha del informe, se contaba con décadas de experiencia con estos litigios en la jurisdicción federal.(4) Ello no obstante, se señaló:
El Manual de Litigación Compleja, por ejemplo, especifica que la acción abarca “one case or two or more related cases which present unusual problems and which require extraordinary treatment, including but not limited to the cases designated as ‘protracted’ and big.” Para precisar un poco más esta defi-nición genérica, ejemplifica una serie de causas de acción, en-tre éstas ... acciones que envuelven muchas partes o asocia-ciones no incorporadas de grandes matrículas. (Escolio omitido.) Apéndice, Exhibit C„ pág. 210.
Según las Guías, si bien esta definición se orienta al elemento de dificultad técnica o jurídica, “no excluye el caso que requiere atención extraordinaria meramente por *639el número de partes o cuantías reclamadas”. Apéndice, Exhibit C, pág. 211.
Entre los factores que las Guías, preparadas por el Secretariado, recomendó considerar están aquellos que destinan a un caso “a permanecer por largo tiempo en el calendario judicial”. Apéndice, Exhibit C, pág. 211. Estos, por lo general, se caracterizan, entre otras, por circunstancias tales como la multiplicidad de partes y alegaciones, así como “el despliegue o uso exagerado de los mecanismos y recursos procesales ...”. Id. Se trata, pues, de identificar en una etapa temprana del litigio, “las dificultades y la extensión anticipables en la etapa del descubrimiento de prueba”. íd., págs. 211-212.
El análisis de las reglas federales y las reglas entonces propuestas para regir el proceso de descubrimiento en ca-sos complejos llevaron al Secretariado a recomendar y a este Tribunal a adoptar un enfoque más bien funcional y práctico dirigido a atender aquellos casos que imponen so-bre los tribunales una carga particularmente pesada y complicada y requieren, por ello, “un tratamiento sistemá-tico especial”. Apéndice, Exhibit C, pág. 213. Véase M. Ka-minsky, Proposed Federal Discovery Rules for Complex Civil Litigation, 48 Fordham L.Rev. 907 (1980).
Por último, debemos destacar que para que este enfoque funcional de las Reglas de Casos Complejos sea efectivo, es indispensable que se identifique la naturaleza compleja del caso en una etapa temprana del proceso y que una vez se declare su complejidad se utilicen las diversas herramientas que proveen las reglas, de acuerdo con las necesidades del caso. Durante todo este proceso, el juez designado deberá tomar las riendas del caso y servir como guía para los abogados litigantes. Así lo sugiere la más reciente edición del Manual para Litigación Compleja:
Al ofrecer un despliegue de técnicas y procedimientos para el manejo de litigios, el Manual no recomienda que cada caso *640complejo necesariamente utilice dichos procedimientos o se ciña a un patrón determinado. Las alternativas dependerán de las necesidades del litigio y muchas otras consideraciones. A lo que el Manual sí alienta es a que se escojan entre las alternativas temprano en el litigio. Aunque esas decisiones son mayormente responsabilidad del tribunal, el juez no debe quitarle el caso a los abogados sino brindarles dirección, esta-bleciendo límites y aplicando controles, según se necesiten. (Traducción nuestra.) Moore’s Federal Practice, Manual for Complex Litigation; 4ta ed., Washington D.C., Federal Judicial Center, 2004, pág. 2.(5)
IV
El peticionario alega que cumple con varios de los requi-sitos que establece la citada Regla 5. En concreto, enumera los siguientes:
... múltiples partes demandantes, múltiples reclamaciones y defensas, múltiples testigos entre ellos los demandantes, gran cantidad de evidencia documental incluyendo nóminas, tarjetas de asistencia y récords de personal que probable-mente requieran de órdenes especiales para la preservación de esa evidencia, su reproducción y el depósito de la misma, ne-cesidad de nombramiento de peritos del Tribunal y de comisio-nados especiales, delicadas controversias de derechos, múlti-ples controversias de hechos, posibilidad de la radicación de múltiples recursos apelativos, se trata de un caso de reclama-ciones salariales que requiere de cómputos matemáticos, in-tensidad del descubrimiento de prueba lo cual es evidente del deseo de la demandada de deponer a todos y cada uno de los demandantes, y finalmente, lo novel de las teorías legales de la demandada .... Petición de certiorari, ante el Tribunal de Circuito de Apelaciones, pág. 5.
*641Además, la parte peticionaria entiende que el Tribunal de Primera Instancia simplificó excesivamente las contro-versias que surgen de las alegaciones de la demanda. Un análisis del apéndice del recurso, que contiene un extenso listado de las controversias que suscita este pleito, nos in-clina a resolver a su favor. También expone la parte peti-cionaria que el foro de instancia
... se concentró en que los demandantes están representa-dos por un solo abogado entendiendo por ello que no debía designar el caso como uno complejo bajo la falsa premisa de que ... debe designarse un Comité Timón de abogados de los demandantes y vio [sic] que ello es posible cuando existe más de un abogado representando a los demandantes. Petición de certiorari, ante el Tribunal de Circuito de Apelaciones, pág. 5.
En su oposición, la parte recurrida aduce que la verdadera intención de los peticionarios al solicitar que su caso sea declarado caso complejo es que el tribunal nombre a un comisionado especial.(6) Añaden que para ello no hace falta catalogar el caso como un caso complejo, a la luz de la Regla 41 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre los Comisionados Especiales. No nos convence este argumento. Como bien expone la propia parte recurrida, no es necesario que un caso sea denominado “complejo” para nombrar un comisionado. Nótese que la Regla 41.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone cuándo *642procede que el Tribunal de Primera Instancia nombre un comisionado y aclara, primeramente, que dicho nombra-miento será la excepción y no la regla. En específico, re-quiere que “estuvieren envueltas cuestiones sobre cuentas y cómputos difíciles de daños o casos que envuelvan cues-tiones sumamente técnicas o de un conocimiento pericial altamente especializado”. íd. Por otra parte, el que un caso sea declarado “complejo” no concede automáticamente al solicitante el derecho a que se nombre un comisionado especial. La Regla 7 de de Litigación Compleja dispone cla-ramente que el tribunal “[p]odrá referir el caso complejo o cualquiera de sus controversias ... a algún interventor neutral ... o podrá utilizar el recurso de comisionado especial bajo la Regla 41 de las Reglas de Procedimiento Civil ...”. 4 L.P.R.A. Ap. XXVII. Así las cosas, el nombramiento del comisionado es opcional y corresponde al juez desig-nado o a la jueza designada al amparo de las reglas eva-luar la necesidad de utilizar este mecanismo. Entendemos, pues, que este argumento de la parte recurrida malinter-preta la intención de las Reglas de Litigación Compleja, que no es la de beneficiar a una parte en específico, sino al sistema de justicia en general.
La parte recurrida también arguye que “solamente el caso de las ‘carpetas’, donde hay multiplicidad de demandantes, de abogados y de reclamaciones por responsabilidad civil, ha sido designado como un ‘caso complejo’. El de autos, como hemos visto, en nada se asemeja a aquél”. Nuevamente, la parte recurrida se equivoca. En primer lugar, el caso al que se refiere como el “de las carpetas”, cuya designación alfanumérica en el foro apelativo intermedio son los Núms. KLCE-02-1124, 1173 y 1183, este último sólo uno de los siete casos declarados como “complejos” en el foro de instancia, que se han sometido a la consideración del panel especial designado para atender estos *643casos en el Tribunal de Apelaciones.(7) Por otro lado, la parte peticionaria trae a nuestra atención otros dos casos, similares al de autos, que se han clasificado como “comple-jos” y actualmente se dilucidan en el foro de instancia. Es-tos son: Rafael Villafañe Padilla y otros v. Warner Lambert, Inc., Civil Núm. KPE95-0595, consolidado con otros dos casos de reclamantes contra el mismo patrono, Civil Núm. KPE95-0509 y Civil Núm. KPE95-0696, y Bucetta v. Motorola Electrónica de Puerto Rico, Civil DPE 98-0117. Debe-mos advertir, sin embargo, que el hecho de que casos simi-lares sean declarados casos complejos, no concede ipso facto derecho a que otro caso sea declarado como tal. Es deber del Tribunal de Primera Instancia analizar de forma individual el caso que tiene ante su consideración, pues éste puede tener características particulares que hagan va-riar su determinación.
De igual forma, la parte recurrida alega que la gran cantidad de demandantes en este caso por sí sola no justifica que se le designe como casos complejo, máxime cuando todos están representados por un solo abogado. No tiene razón. La Regla 5, supra, claramente dispone, en una lista no taxativa, que para determinar si un caso es complejo tan sólo es necesario que se cumpla con uno de los criterios allí enumerados. Por lo tanto, es posible que el Tribunal de Primera Instancia pueda determinar que es meritorio declarar un caso complejo, aunque esté presente tan sólo uno de los factores enumerados.
Ahora bien, esta determinación no debe hacerse en el vacío ni de forma automática. Es deber del juzgador sopesar la complejidad que dicho factor añade al caso, junto a la evaluación de los méritos del caso “de acuerdo *644con las alegaciones y a la luz de la totalidad de las circuns-tancias particulares 4 L.P.R.A. Ap. XXVII, R. 5. No podemos olvidar que en la interpretación de esta disposi-ción debe imperar un análisis práctico y funcional que so-pese adecuadamente el impacto que el caso podrá tener sobre el sistema de la administración de la justicia. En resumidas cuentas, el último inciso de la regla no sólo per-mite utilizar criterios distintos a los de la lista, sino que provee el contexto y propósito del análisis, al permitir con-siderar “[c]ualquier otro factor que fomente la necesidad de una administración o manejo judicial temprano y organi-zado para evitar retrasos y cargas innecesarias a las partes y al sistema judicial”. 4 L.P.R.A. Ap. XXVII, R. 5(n).
Con relación al primer criterio dispuesto en la regla —la multiplicidad de partes— la Oficina de Administración de los Tribunales publicó, en diciembre de 1982, un “Estudio sobre el Manejo de Casos en el Tribunal de Primera Ins-tancia” e hizo un señalamiento que ahora, casi dos décadas después, conserva la misma validez:
En ocasiones, la complejidad del caso depende del número de partes que integran los demandantes, demandados o acusados. Surge en estos casos una serie de trámites, como el descubrimiento de prueba, la radicación de un sinnúmero de interrogatorios y la preparación de sentencias parciales, entre otros. Puede darse la situación de que un caso con veinticinco demandantes resulte más complejo que cincuenta casos que se resuelven por alegación de culpabilidad. (Énfasis suplido.)
V
Coincidimos con las alegaciones de la parte peticionaria en cuanto a que en este caso están presentes varios de los criterios establecidos en la Regla 5 de Litigación Compleja. A primera vista, resalta el hecho de que hay en este caso una gran multiplicidad de partes, aproximadamente dos-cientos diecisiete ex empleados de la farmacéutica Baxter, lo cual, si tomamos en cuenta la alegación no refutada de *645la parte peticionaria de que la recurrida desea deponer a cada uno de los aproximadamente doscientos diecisiete de-mandantes, implica un nivel de actividad intenso en la etapa preliminar al juicio y, por ende, un gran volumen de evidencia. Por otra parte, para responder a las alegaciones de la parte peticionaria, Baxter expuso veinte defensas afirmativas. Por lo tanto, el caso también cumple con el criterio de multiplicidad de alegaciones o defensas. Todo esto, a su vez, incide en la intensidad de la etapa prelimi-nar al juicio y en el volumen de la prueba que desfilará, cumpliéndose de esa forma con otros de los criterios.
Es evidente la necesidad de que el Tribunal de Primera Instancia tome las medidas adecuadas para que este pleito sea resuelto de forma ágil y eficaz. Precisamente, la apro-bación de las Reglas de Litigación Compleja respondió a la necesidad de proveer a dicho foro de una herramienta para facilitarle el manejo de casos como el presente. Erró el Tribunal de Apelaciones al confirmar la decisión del Tribunal de Primera Instancia, quien erró, a su vez, al ejercer su discreción para no declarar este caso como un caso complejo.
Por los fundamentos antes expuestos, expedimos el auto de “certiorari”para revocar la resolución del tribunal ape-lativo intermedio que confirmó la resolución del foro de instancia. Se declara “con lugar” la solicitud de la parte peticionaria para que este caso se tramite siguiendo el pro-cedimiento establecido en las Reglas de Litigación Com-pleja, y se devuelve el caso al Tribunal de Primera Instan-cia para la continuación de los procedimientos de forma compatible con nuestra decisión.

Se emitirá sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. El Juez Asociado Señor Corrada Del Río disintió sin opinión escrita. El Juez Asociado Señor Rebollo López no intervino.

(1) El 13 de octubre de 2000 presentaron una demanda enmendada que, según se desprende del expediente, aún no ha contestado la parte recurrida.


 La recurrida Baxter señala, además, que si decidimos clasificar este caso como un caso complejo, estaremos “abriendo la puerta para que inmediatamente la representación legal de los demandantes, Ledo. Luis Mellado, solicite igual remedio en los otros pleitos que ha radicado contra otras empresas, con idénticas controver-sias y que están pendientes ante los tribunales”. (Énfasis suprimido.) Escrito en cumplimiento de orden, pág. 7. Según explicamos más adelante, cada caso debe con-siderarse de acuerdo con sus circunstancias particulares, por lo cual este plantea-miento resulta impertinente.


 También, hay disposiciones especiales para atender las etapas apelativas de los casos de litigación compleja. Así, las reglas disponen que la Jueza Administradora o el Juez Administrador del Tribunal de Apelaciones deberá designar anualmente un panel especial de tres jueces que atenderá todas las apelaciones y los recursos que surjan como consecuencia de un caso civil de litigación compleja. 4 L.P.R.A. Ap. XXVII, R. 18. El trámite de esos casos está sujeto a condiciones particulares dispues-tas en las Reglas para Casos Civiles de Litigación Compleja (Reglas de Litigación Compleja).


 Para un análisis exhaustivo de la dificultad en definir un caso complejo y diversas propuestas sobre definiciones, véase J. Tidmarsh, Unattainable Justice: The Form of Complex Litigation and the Limits of Judicial Power, 60 Geo. Wash. L.Rev. 1683 (1992).


 “In offering an array of litigation management techniques and procedures, the Manual does not recommend that every complex litigation necessarily employ any such procedures or follow a standard pattern. Choices will depend on the needs of the litigation and many other considerations. What the Manual does urge is that the choices be made, and that they be made starting early in the litigation. While those decisions are largely the responsibility of the court, the judge should not take the case from the lawyers, but rather provide guidance and direction, setting limits and applying controls as needed.” Moore’s Federal Practice, Manual for Complex Litigation, 4ta ed., Washington D.C., Federal Judicial Center, 2004, pág. 2.


(6) En su escrito, en el cual se opone a la expedición del auto de certiorari, la parte recurrida también se cuestiona el que este Tribunal Supremo pueda dejar sin efecto una determinación del foro de instancia, “la cual se hizo en el ejercicio de la discreción judicial que se ha reconocido a los tribunal es [sic] inferiores”. Si bien hemos expresado en repetidas ocasiones que los foros apelativos no deben intervenir con las determinaciones de hechos ni la adjudicación de credibilidad de los foros de instancia, a menos que haya mediado en éstas pasión, prejuicio, parcialidad o error manifiesto, no es menos cierto que ello no nos impide descargar la función revisora que fue encomendada constitucionalmente a este Tribunal, como tribunal de última instancia en Puerto Rico. Véase Rolón v. Charlie Car Rental, Inc., 148 D.P.R. 420, 433 (1999), y la jurisprudencia allí citada; Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1. Además, en esta etapa de los procedimientos no ha habido adjudicación de credibilidad ni determinación de hechos alguna. Más bien, estamos evaluando una cuestión estrictamente de derecho, producto de una vista argumentativa y basada en unas reglas que nosotros mismos adoptamos para facilitar el proceso administrativo interno de los tribunales.


 Estos son: KLCE00141; KLCE000477, KLCE001289; KLCE0001190; KLAN020352; KLCE0100244, y KLAN10728. Además, el caso KLAN2004-00635 ac-tualmente se encuentra bajo la consideración del Tribunal de Apelaciones.